64 Ill. App. 3d 717 (1978)
381 N.E.2d 790
THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee,
v.
JAMES W. HORN, Defendant-Appellant.
No. 77-205.
Illinois Appellate Court  Fifth District.
Opinion filed October 5, 1978.
Michael J. Rosborough and Phillip A. Kramer, both of the State Appellate Defender's Office, of Mt. Vernon, for appellant.
Thomas H. Sutton, State's Attorney, of Carmi (Bruce D. Irish, of State's Attorneys Appellate Service Commission, of counsel), for the People.
Judgment affirmed.
*718 Mr. JUSTICE JONES delivered the opinion of the court:
Following a bench trial in the circuit court of White County, defendant, James W. Horn, was found guilty of two offenses of criminal damage to property (Ill. Rev. Stat. 1975, ch. 38, par. 21-1(a)). The court sentenced defendant to concurrent one-year periods of probation. Both sentences of probation required the defendant to pay a $50 fine and the costs of the proceeding and to make restitution in the amount of $25.
The offenses stem from two incidents of group vandalism that occurred in the village of Enfield on July 20 and July 22, 1976. Defendant was charged with respect to each incident in separate informations; however, by stipulation the causes were tried together with the evidence as to both being presented in one proceeding.
The only issue raised on appeal is whether the trial court incorrectly assessed the defendant's fees and costs. The defendant contends that it was error to assess him twice for: (1) the sheriff's mileage in serving papers when he served subpoenas and warrants for both cases simultaneously; and (2) four witness' per diem and mileage fees when they attended trial for one day only, making one trip to and from the court.
The record reflects that defendant did not raise this issue below. He made no motion in the trial court to retax costs (Ill. Rev. Stat. 1977, ch. 33, par. 26), nor did he object to the amount of costs assessed against him in any other manner. Consequently, the issue was not preserved for review; it cannot be raised for the first time on appeal. (People v. Harbarugh (1976), 40 Ill. App. 3d 295, 352 N.E.2d 412; County of McHenry v. Duenser (1977), 49 Ill. App. 3d 125, 363 N.E.2d 1197; Village of Riverside v. Kuhne (1948), 335 Ill. App. 547, 82 N.E.2d 500.) Since this is the only issue raised in this court, we must affirm the judgment.
Affirmed.
G.J. MORAN and KUNCE, JJ., concur.